Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered October 30, 1986, convicting him of robbery in the first degree, attempted rape in the first degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the testimony of the complainant as to whether the defendant used a knife and as to *667whether the defendant attempted to rape her is contradictory. He argues that since the jury arrived at a verdict based mainly on her testimony, the People failed to prove his guilt beyond a reasonable doubt. He contends that the conviction should be reversed or alternatively, reduced to robbery in the third degree.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Resolution of issues of credibility, as well as the weight to be afforded to the evidence presented, are primarily to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.